FILED
                   UNITED STATES COURT OF APPEALS
                                                                        DEC 8 2017
                           FOR THE NINTH CIRCUIT                    MOLLY C. DWYER, CLERK
                                                                     U.S. COURT OF APPEALS




UNITED STATES OF AMERICA,                    No.   16-50336

             Plaintiff-Appellee,             D.C. No.
                                             2:12-cr-00446-BRO-1
 v.                                          Central District of California,
                                             Los Angeles
VAGAN DOBADZHYAN,

             Defendant-Appellant.            ORDER


      The mandate issued on December 6, 2017 is recalled as issued in error.
Submission is withdrawn and the memorandum disposition issued on November
14, 2017 is vacated. This matter will be resubmitted in due course.




                                          FOR THE COURT:

                                          MOLLY C. DWYER
                                          CLERK OF COURT


                                          By: Molly C. Dwyer
                                          Deputy Clerk
                                          Ninth Circuit Rule 27-7